 


109 HRES 512 IH: Honoring the life and accomplishments of Rosa Parks and expressing condolences on her passing.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 512 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Ms. Kilpatrick of Michigan (for herself, Mr. Conyers, Mr. Cooper, Mr. McDermott, Mr. Cleaver, Mr. Serrano, Ms. Lee, Mr. Shimkus, Mr. Murphy, Mr. Holt, Mrs. Maloney, Ms. McCollum of Minnesota, Mr. Capuano, Mr. Van Hollen, Ms. Harman, Ms. Watson, Mr. Grijalva, Mr. Moran of Virginia, Mr. Sanders, Mr. Higgins, Ms. Kaptur, Mr. Kennedy of Rhode Island, Mr. Sherman, Ms. Eddie Bernice Johnson of Texas, Mr. Crowley, Mr. Honda, Mrs. Jones of Ohio, Mr. Davis of Alabama, Mr. Pallone, Mr. Blumenauer, Mr. Rothman, Ms. Berkley, Ms. Wasserman Schultz, Ms. Roybal-Allard, Mr. Case, Mr. Doggett, Mr. Nadler, Mr. Scott of Georgia, Mr. Dingell, Mr. Farr, and Ms. Carson) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life and accomplishments of Rosa Parks and expressing condolences on her passing. 
  
Whereas Rosa Parks was born on February 4, 1913, as Rosa Louise McCauley, to James and Leona McCauley in Tuskegee, Alabama; 
Whereas her moral clarity and quiet dignity shaped and inspired the Civil Rights Movement in the United States over the last half-century; 
Whereas Rosa Parks was educated in Pine Level, Alabama, until the age of 11, when she enrolled in the Montgomery Industrial School for Girls and then went on to attend the Alabama State Teachers College High School; 
Whereas on December 18, 1932, Rosa Louise McCauley married Raymond Parks and settled in Montgomery, Alabama; 
Whereas together, Raymond and Rosa Parks worked in the Montgomery, Alabama, branch of the National Association for the Advancement of Colored People (NAACP), where Raymond Parks served as an active member and Rosa Parks served as a secretary and youth leader; 
Whereas on December 1, 1955, Rosa Parks was arrested for refusing to give up her seat in the colored section of the bus to a white man on the orders of the bus driver because the white section was full; 
Whereas the arrest of Rosa Parks led African Americans and others to boycott the Montgomery city bus line until the buses in Montgomery were desegregated; 
Whereas the 381-day Montgomery bus boycott encouraged other courageous people across the United States to organize in protest and demand equal rights for all; 
Whereas most historians date the beginning of the modern-day Civil Rights Movement in the United States to December 1, 1955; 
Whereas the fearless acts of civil disobedience displayed by Rosa Louise Parks and others resulted in a legal action challenging Montgomery’s segregated public transportation system, which subsequently led to the United States Supreme Court, on November 13, 1956, affirming a district court decision that held that Montgomery segregation codes deny and deprive African Americans of the equal protection of the laws (352 U.S. 903); 
Whereas in 1957, Rosa Parks moved to Detroit, Michigan; 
Whereas in 1965, United States Representative John Conyers hired Rosa Parks as a member of his staff, where she worked in various administrative jobs for 23 years and retired in 1988 at age 75; 
Whereas Rosa Parks continued her civil rights work by starting the Rosa and Raymond Parks Institute for Self Development in 1987, a nonprofit 501(c)(3) that motivates youth to reach their highest potential; 
Whereas the Rosa and Raymond Parks Institute for Self Development offers educational programs for young people including two signature programs: first, Pathways to Freedom, a 21-day program that introduces students to the Underground Railroad and the civil rights movement with a freedom ride across the United States and Canada, tracing the underground railroad into civil rights and second, Learning Centers and Senior Citizens, a program that partners young people with senior citizens where the young help the senior citizens develop their computer skills and senior citizens mentor the young; 
Whereas Rosa Parks has been commended for her work in the realm of civil rights with such recognitions as the NAACP’s Spingarn Medal, the Martin Luther King, Jr., Nonviolent Peace Prize, the Presidential Medal of Freedom, and the Congressional Gold Medal; 
Whereas Time magazine named Rosa Parks one of the 100 most influential people of the 20th century, The Henry Ford Museum in Michigan bought and exhibited the bus on which she was arrested, and the Rosa Parks Library and Museum opened in Montgomery in 2000; 
Whereas in 2005, the year marking the 50th anniversary of Rosa Parks’ refusal to give up her seat on the bus, we recognize the courage, dignity, and determination displayed by Rosa Louise Parks as she confronted injustice and inequality; and 
Whereas in 1988 Rosa Parks said: I am leaving this legacy to all of you… to bring peace, justice, equality, love and a fulfillment of what our lives should be. Without vision, the people will perish, and without courage and inspiration, dreams will die—the dream of freedom and peace.: Now, therefore, be it 
 
That the House of Representatives honors the life and accomplishments of Rosa Parks and expresses its condolences on her passing.  
 
